PER CURIAM.
Appellant’s motion for post conviction relief under Cr.P.R. 1.850 was summarily denied by the lower court on the ground that the motion and the files and records in the case conclusively showed that appellant was entitled to no relief. The record on appeal, however, does not conclusively show that appellant’s plea of guilty was voluntary, because there is no transcript of the arraignment proceedings. Boykin v. Alabama, 1969, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed. 274; Rudolph v. State, Fla.App.1969, 230 So.2d 14; Steinhauser v. State, Fla.App.1969, 228 So.2d 446. For this reason appellant is entitled to an evi-dentiary hearing.
Reversed and remanded.
HOBSON, C. J., and PIERCE and MANN, JJ., concur.